Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed on 27 July 2022 has been entered in full.  Claims 1, 67 and 81 have been amended, and claim 85 has been added. Newly added claim 85 will be examined as it fits under the rubric of the elected invention. Therefore, claims 1, 62-69 and 78-85 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 27 July 2022 and 01 August 2022 have been considered by the examiner.

New and/or Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 62 and 65-69 and 78-84 remain rejected, and newly added claim 85 is rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 4-6 of the Office action mailed 25 June 2021.
6.	The claims are drawn quite broadly to a fusion protein comprising a vascular endothelial growth factor (hereinafter "VEGF") antagonist linked to a platelet-derived growth factor (hereinafter "PDGF") antagonist, wherein the VEGF antagonist comprises a VEGF receptor ("VEGFR") extracellular trap segment comprising at least two extracellular segments, each from one of human VEGFR-1, human VEGFR- 2 and human VEGFR-3, and wherein the PDGF antagonist is an anti-PDGF or anti-PDGFR antibody or an antigen binding fragment thereof.  The claims also recite wherein the extracellular segment of VEGFR comprises two or more of domains D1-D7. The claims also recite a fusion protein comprising a vascular endothelial growth factor (hereinafter "VEGF") antagonist linked to a platelet-derived growth factor (hereinafter "PDGF") antagonist, wherein the VEGF antagonist comprises a VEGF receptor ("VEGFR") extracellular trap segment comprising: a first extracellular segment comprising an amino acid sequence at least 90%, 95% or 98% identical to D2 from VEGFR-1 of SEQ ID NO: 34; and a second extracellular segment comprising an amino acid sequence at least 90%, 95% or 98% identical to D3 from VEGFR-2 of SEQ ID NO: 35, wherein the first extracellular segment is N-terminal to the second extracellular segment, wherein the fusion protein further comprises a linker between the first and second extracellular segments, and wherein the PDGF antagonist is an anti-PDGF or anti-PDGFR antibody or an antigen binding fragment thereof. Thus, the claims are drawn to a genus of polypeptide molecules that are defined only by a partial structure and a desired function (i.e., binds PDGF and VEGF). 
7.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure and a desired function.  While the specification provides adequate written description for a fusion protein comprising a VEGF antagonist linked to a PDGF antagonist, wherein the VEGF antagonist is a VEGF receptor trap comprising domain D2 from VEGFR-1 and domain D3 from VEGFR-2, and wherein the PDGF antagonist is an anti-PDGF antibody, it does not provide adequate written description for a commensurate number of the species of fusion proteins encompassed by the claims having at least two extracellular segments, each from one of VEGFR-1, VEGFR-2 and VEGFR-3 that does not include D2 from VEGFR-1 and D3 from VEGFR-2 or VEGFR-3. Moreover, the Specification does not provide adequate written description of any VEGF antagonists that comprise variations in the D2 segment of SEQ ID NO:34 or the D3 segment of SEQ ID NO:35. The distinguishing characteristics of the claimed genus are not described.  The only adequately described species is a fusion protein comprising a VEGF antagonist linked to a PDGF antagonist, wherein the VEGF antagonist is a VEGF receptor trap comprising domain D2 from VEGFR-1 and domain D3 from VEGFR-2, and wherein the PDGF antagonist is an anti-PDGF or anti-PDGFR antibody or an antigen-binding fragment thereof.  Accordingly, the specification does not provide adequate written description of the claimed genus.
8.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
9.	With the exception of the fusion protein referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
10.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
11.	Therefore, only the fusion protein referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
12.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
13.	Applicant argues at pg. 5 (filed 27 July 2022) that the present disclosure teaches the structural features of the extracellular trap segments, including the amino acid sequences of the human VEGFRs and the general arrangement of the Ig-like domains therein (See [0219]-[0223]). Applicant also argues that the Specification also teaches an approved VEGF antagonist, such as aflibercept, that is a fusion of the second Ig-like domain of VEGFR-1, the third Ig-like domain of VEGFR-2, and the Fc region of human IgG1 (See [0201]). Applicant further argues at pg. 5 of the response that given the disclosed amino acid sequence of the VEGFR Ig-like domains, one of ordinary skill in the art would appreciate suitable variations within D2 of VEGFR-1 and D3 of VEGFR-2 and maintain the same functional characteristics (citing U.S. Pat. No. 8,273,353). Applicant argues at pg. 6 of the response that the three-dimensional interaction of the extracellular domain 2 of human VEGFR-1 and VEGF is known through resolution of a crystal structure of the complex between the two (citing Wiesmann et al).
14.	Applicant's arguments have been fully considered but are not found persuasive for the following reasons.  First, it is not disputed here that the specification provides adequate written description for the anti-PDGF antibody/antigen binding fragment thereof component of the fusion protein. However, the Specification does not provide adequate written description for the genus of VEGF antagonists encompassed by the claims. The art recognizes that VEGF Traps, comprising D2 of VEGFR-1 and D3 of VEGFR-2, as Applicant has noted, are capable of binding to VEGF. However, the instant claims are not so limited, and encompass a trap segment comprising at least two segments, each from one of VEGFR-1, VEGFR-2 and VEGFR-3, and do not require D2 from VEGFR-1 and D3 from VEGFR-2. Furthermore, the claims also recite VEGF Ig-like domains that have variations in D2 of VEGFR-1 and VEGFR-2. While Applicant asserts that one of ordinary skill in the art would appreciate suitable variations within D2 of VEGFR-1 and D3 of VEGFR-2 and maintain the same functional characteristics (citing U.S. Pat. No. 8,273,353 and Weismann et al), neither the instant application nor the art referenced by Applicant have disclosed a VEGF antagonist that comprises variations within D2 of VEGFR-1 and D3 of VEGFR-2 that maintains the same functional characteristics as the native sequence. Moreover, while the 3-D structure of the interaction of the extracellular domain 2 of human VEGFR-1 and VEGF is known, this does not point to particular changes that can be made to D2 from VEGFR-1 and D3 of VEGFR-3 and still retain the function of the VEGF Trap which comprises these domains. While the disclosure of the amino acid sequences for these domains permits visualizing sequences having 95% sequence identity thereto, such does not allow one skilled in the art could not clearly recognize or visualize what amino acid residues can be changed in the recited domains without effecting the claimed function. The Examiner does not dispute here that, given the sequences of D2 from VEGFR-1 and D3 of VEGFR-3, the specification and prior art enables one of skill in the art to make and screen for variants meeting the functional limitations of the claims. It is reasonable to expect that such VEGF antagonists could be found using the guidance that is provided in the specification and the relevant art. Thus, the claims are enabled, but this is not enough to meet the written description requirement.
15.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, the distinguishing characteristics of the claimed genus are not described.  The only adequately described species is a fusion protein comprising a VEGF antagonist linked to a PDGF antagonist, wherein the VEGF antagonist is a VEGF receptor trap comprising domain D2 from VEGFR-1 and domain D3 from VEGFR-2, and wherein the PDGF antagonist is an anti-PDGF or anti-PDGFR antibody or an antigen-binding fragment thereof, and the description of one species of fusion protein is not adequate written description of an entire genus of functionally similar fusion proteins encompassed by the claims.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1, 62-64, 78 and 81-84 remain rejected, and newly added claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Mabry et al. (mAbs 2(1):20-34, published 2010; cited by Applicant), and further in view of Wiegand et al. (U.S. Pat. No. 9,265,827; priority to 2013).
21.	Mabry et al. teach fusion proteins comprising a single-chain antibody fragment that binds PDGFRB, a single chain antibody fragment that binds VEGF-A, fused to a linker, human Fc (See abstract).
22.	Wiegand et al. teach antibodies which bind PDGFRB as well as VEGF traps (Aflibercept) comprising D2 from VEGFR-1 and D3 from VEGFR-2, which share 100% sequence identity with D2 of SEQ ID NO: 34 and D3 of SEQ ID NO: 35, respectively, of the instant application.
23.	It would have been obvious at the time the invention was filed to modify the fusion proteins taught by Mabry et al and substitute the VEGF Trap as taught by Weigand et al for the single-chain antibody fragment which binds VEGF-A as disclosed in Mabry. The motivation to do so is disclosed by Mabry et al, which discloses that targeting both the VEGF and PDGF pathways has the potential to increase the efficacy of anti-angiogenic therapy (See Mabry et al, abstract, for example), and Weigand et al who teaches combination therapy with an antibody which binds PDGFRB and a VEGF trap (See column 23). The expectation of success is high since fusion proteins comprising antibodies are well-known in the art. Thus, the claims 1, 62-65, 78 and 81-85 are prima facie obvious over the combined teachings of the prior art.

Response to Arguments
24.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
25.	Applicant argues at pg. 7 that Mabry is most concerned with using single-chain variable fragments (scFvs) for developing bispecific antibodies that target PDGFbeta and VEGF-A, and highlights the fact that the scFv format is extremely useful for a dual-targeting approach. Applicant thus asserts that Mabry provides no reason or guidance to modify the scFv that targets VEGF-A, and the Office action (mailed 06 January 2022) has not provided sufficient reason for why one of ordinary skill in the art would modify Mabry’s bispecific antibody. Applicant further argues that no reason has been provided for choosing Weigand’s VEGF Trap.
26.	Applicant's arguments have been fully considered but are not found persuasive for the following reasons. As stated in the previous Office action, the motivation to make a fusion comprising a VEGF Trap-PDGFR antibody fusion is disclosed by the combined teachings of Mabry et al, which discloses that targeting both the VEGF and PDGF pathways has the potential to increase the efficacy of anti-angiogenic therapy (See Mabry et al, abstract, for example), and Weigand et al who teaches combination therapy with an antibody which binds PDGFRB and a VEGF trap (See column 23), which binds VEGF-A with high affinity.

27.	Applicant argues at pg. 7 of the response that the cited references do not provide sufficient guidance for one of ordinary skill in the art to simply replace the scFv targeting VEGF-A at the C-terminal end of Mabry’s bispecific antibody with Wiegand’s VEGF trap at the N-terminus of the Fc fusion protein, with a reasonable expectation of success.
28.	Applicant's arguments have been fully considered but are not found persuasive for the following reasons. Given that only 2 orientations of the fusion protein are possible, it would simply require routine experimentation to determine the optimal orientation of the fusion construct. Furthermore, Mabry teaches that the scFv are attached to both the N-terminus and C-terminus of the Fc, indicating that the orientation of the scFv relative to the Fc is not important. It is noted that Applicant’s argument pertains only to newly added claim 85, as the other claims covered by this rejection do not require any particular orientation of the fusion protein. 


Summary
29.	No claim is allowed.

Conclusion
30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        

/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        November 5, 2022